PER CURIAM.
This cause is here on petition of James A. Dodd, respondent, to review the judgment of the Board of Governors of the Florida Bar that he be permanently disbarred and pay the costs of these proceedings in the amount of $1,057.90.
The Referee, in his report, recommended:
“It is recommended that Respondent be found guilty as charged in the Complaint, and that he be found guilty of violation of Article XI, Rule 11.02 of the Integration Rule; Canon 27 and 28 of the Canons of Professional Ethics; and Rule 1, 19, 27 and 30 of the Additional Rules Governing the Conduct of Attorneys in Florida [31 F.S.A.].”
The Referee found the respondent solicited professional employment from several individuals; that while retained by a wife, in a divorce action, solicited the husband and did represent his interests; that he made untrue representations and solicited professional employment in connection with other matters.
The Referee recommended the respondent be permanently disbarred from the practice of law in the State of Florida.
We have examined the record with care. It is our conclusion the respondent is guilty as charged. It appearing the respondent was previously disbarred 1 and reinstated in 19632, we find the repetition of misconduct to merit disbarment. It is our view, however, that “permanent disbarment” is so extreme in nature as seldom to be warranted and, in that sense, we disagree with the judgment of the Board.
*205Accordingly it is the judgment of this Court that the respondent, James A. Dodd, be disbarred and that he pay the costs of these proceedings in the amount of $1,057.-90.
It is so ordered.
THORNAL, C. J., and ROBERTS, CALDWELL and ERVIN, JJ., concur.
THOMAS, J., agrees to conclusion.

. Dodd v. The Florida Bar, 118 So.2d 17 (Fla.1960).


. In re Application of Dodd, Fla., 152 So.2d 462.